BLUE, Acting Chief Judge.
Christine Forszpaniak, the former wife, appeals the November 1999 orders in which the trial court amended, and attempted to clarify, its September 28, 1999, order of contempt. She also challenges the trial court’s finding that she was in contempt. We agree the trial court lost jurisdiction to amend its September order of contempt and thus reverse on that issue. However, because there was no timely appeal of the September order, this court is *353without jurisdiction to consider the trial court’s finding of contempt in that order,
It appears the trial court was attempting to add needed clarification to the September ruling when entering amended orders on November 18, 1999, and November 29, 1999. Because neither of the parties moved for rehearing, the trial court did not have jurisdiction to enter subsequent orders resulting in substantive changes to the September order. The former husband contends the amended orders contained only clerical corrections to the original contempt order. We have reviewed the orders and conclude they were indeed substantive amendments; thus, we are required to reverse and reinstate the September order of contempt. See Fla. R. Civ. P. 1.530 and 1.540.
Reversed with directions to reinstate the September 28, 1999, order.
GREEN and SALCINES, JJ., Concur.